Case 1:19-cr-10195-WGY Document 56-7. Filed 06/22/20 Page 1of5.

EXHIBIT E>
Case 1:19-cr-10195-WGY Document 56-7 Filed 06/22/20 Page 2 of 5

Le é
ani! A
~ Boon ed ee eo Lo te a ey Gn am eh ME ae ae Aas
24 Federal Street, Fourth Floor, Boston, Mé Lio

 

 

William W. Fick

TEL: 857-321-8360
FAX: 857-321-8361
WFICK@FICKMARX.COM

December 5, 2019

By E-Mail and ECF
AUSA Stephanie Siegmann

AUSA George Varghese
U.S. Attorney’s Office
One Courthouse Way
Boston, MA 02210

Re: United States v. Haoyang Yu et al., No. 19-cr-10195-WGY
Dear Counsel:
We write to request the following discovery:

1. Pursuant to Fed. Crim. P. 7(f) (Bill of Particulars), with regard to each of Counts 1-8 of
the indictment, please identify the specific “performance data specifications, schematics,
design layout and modeling files, manufacturing and fabrication process files, and testing
procedures” that you allege to be trade secrets, the media or file(s) which contain each
such trade secret, and the date(s) of alleged misappropriation.

2. Pursuant to Fed. Crim. P. 7(f) (Bill of Particulars), with regard to each of Counts 9-12 of
the indictment, please identify the specific data or information alleged to be trade secrets
contained in the particular computer file referenced in each count.

3. Please provide all reports concerning or comprising any examinations of digital devices,
media, and files seized from Mr. Yu and/or Tricon.

4. With regard to the “Commodity Classification” completed on or about January 22, 2018
(DOJ-YU-000005), please provide the following:

a. Acopy of the “Inquiry of December 29, 2017 requesting commodity
classification” and any documents or information submitted in connection
therewith;

b. All documents, notes, workpapers, reports, test results, and communications
concerning or comprising the Commodity Classification, including without
limitation all documents and information upon which the Licensing Officers
relied in making their determination;
Case 1:19-cr-10195-WGY Document 56-7 Filed 06/22/20 Page 3 of 5

AUSA Stephanie Siegmann
AUSA George Varghese
December 5, 2019

Page 2 of 4

c. All communications between or among the Department of Commerce and/or the
Licensing Officers, on one hand, and law enforcement agents and/or prosecutors,
on the other hand, concerning the Commodity Classification.

d. All documents concerning any publication or distribution of the Commodity
Classification.

5. All documents concerning any Commodity Classification or other U.S. government
analysis of the ADI (Hittite) products HMC994 and/or HMC994A.

6. All documents, including without limitation notes, photographs, data, data plots, and
communications, concerning the testing and comparison of TM-5054 and HMC-994A
described in the ROI dated 6/11/18 (DOJ-YU-000038-000046). We are aware of the
records already produced in \ADI records\ADI_YU_005\.

7. All documents concerning or comprising “SOJ#1” and/or “ADI’s report” referenced in
the ROI dated 6/17/2019 (DOJ-YU-000047-000048).

8. OCE ROI numbers 1, 4, 5, 6 and any post-dating number 7.

9. All documents, including without limitation reports and communications with or
documents received from postal or courier companies, concerning identification or
tracking of inbound and outbound mail or packages of Yu and Tricon. We are aware of
the documents already produced in \Automatic Discovery\Third Party Responses\.

10. All documents concerning or comprising any investigation of any mailings or shipments
by Mr. Yu or Tricon to China. We are aware of DOJ-YU-000146 and DOJ-YU-000006.

11. All documents concerning or comprising any investigation of whether any vendor in
China actually sold any Tricon product and/or was authorized to identify itself as a “sales
representative” for Tricon.

{2. The complete Guardian logs concerning Mr. Yu’s computer activity at ADI and all
documents and communications relating to those logs and the apparent selective extracts
and/or summaries that were compiled and produced in \ADI Records\ADI-YU-001\ and
\ADI Records\ADI-YU-006\.

13. Legible copies of the “Employee Egress — 90 day Trend” data contained in PDF files in
\ADI Records\ADI-YU-001\.
Case 1:19-cr-10195-WGY Document 56-7 Filed 06/22/20 Page 4 of 5

AUSA Stephanie Siegmann
AUSA George Varghese
December 5, 2019

Page 3 of 4

14. All documents concerning or comprising communications or reports that led to
commencement of the investigation of Mr. Yu and/or Tricon.

15. All communications, including without limitation emails, between or among the
prosecution team, on one hand, and ADI, including its employees, agents, and/or counsel,
on the other hand.

16. A list of all federal cases in the last 10 years, in this district and nationally, in which the
defendant was charged with an offense under each of 18 U.S.C. § 1832 and 18 U.S.C. §
554, including the citizenship, race, and national origin of each defendant.

17. Any statistics, for this district and nationally, indicating the citizenship, race, and national
origin of potential defendants the government declined to prosecute in the last 10 years
under each of 18 U.S.C. § 1832 and 18 U.S.C. § 554.

18. All documents for the last 10 years concerning the investigation and/or decision whether
to criminally prosecute other ADI and/or Hittite employees suspected of stealing
intellectual property.

19. All documents and communications that suggest in any way that the decisions to
investigate and/or prosecute Mr. Yu and/or Tricon were motived by citizenship, race, or
national origin.

20. All documents concerning or comprising any FISA warrant(s) obtained in connection
with the investigation of Mr. Yu and/or Tricon.

21. All documents and communications concerning the DOJ’s Initiative to Combat Chinese
Economic Espionage (“China Initiative”) announced by the Attorney General on
November 1, 2018. See <https://www.justice.gov/opa/page/file/1122686/download>

22. All documents and communications concerning the participation of U.S. Attorney Lelling
or other D. Mass. USAO personnel in the China Initiative “Working Group.”

23. All documents concerning the criteria to identify “priority trade secret theft cases” under
the China Initiative.

24. All documents and data concerning the statement of DAG Rosenstein on December 20,
2018 that “[m]Jore than 90 percent of the Department’s cases alleging economic
espionage over the past seven years involve China. More than two-thirds of the
Department’s cases involving theft of trade secrets are connected to China.”
Case 1:19-cr-10195-WGY Document 56-7 Filed 06/22/20 Page 5of5

AUSA Stephanie Siegmann
AUSA George Varghese
December 5, 2019

Page 4 of 4

<https://www.justice.gov/opa/speech/deputy-attorney-general-rod-j-rosenstein-
announces-charges-against-chinese-hackers>

25. All documents and communications concerning the presidential statement issued on
March 22, 2018, entitled “President Donald J. Trump is Standing Up for American
Innovation,” available at <https://www.whitehouse.gov/briefings-statements/president-
donald-j-trump-standing-american-innovation/>, including without limitation the Trump
Administration’s “investigation into Chinese acts, policies, and practices related to
technology transfer, intellectual property, and innovation” and the planned “actions to
respond to China’s acts, policies, and practices involving the unfair and harmful

acquisition of U.S. technology.”

26. All documents concerning or comprising policies, practices, or criteria employed by the
USAO or DOJ to guard against the influence of citizenship, race, national origin, or other
invidious factors in selection of cases and defendants to investigate and prosecute.

27. All documents concerning or comprising policies, practices, or criteria employed by the
USAO or DOJ concerning investigation and prosecution of offenses under each of 18
U.S.C. § 1832 and 18 U.S.C. § 554.

28. Documents sufficient to establish the technical capabilities of the pole camera used to
surveil Mr. Yu’s residence, including without limitation documents that establish whether
the camera i) could be controlled remotely; 11) could zoom in close enough to read license
plate numbers; and/or iti) created (a) digitally searchable file(s) or log(s).

29, All documents and information obtained from Win Semiconductors and/or any
agreements between Win on the one hand and ADI or Tricon on the other hand.

Please feel free to contact me for any necessary clarifications and/or to narrow any areas
of disagreement.

Thank you for your attention to this matter.
Sincerely,
William W. Fick |

cc: Clerk, U.S. District Court (via ECF)
